10 A.3d 619 (2010)
In re Timothy BROWN, Esquire, Respondent.
No. 06-BG-550.
District of Columbia Court of Appeals.
Filed September 23, 2010.
Before REID and FISHER, Associate Judges; and FARRELL, Senior Judge.

ORDER
PER CURIAM
On consideration of this court's April 14, 2010, order referring Bar Counsel's request to revoke respondent's probation to the Board on Professional Responsibility for consideration by a Hearing Committee, the subsequent report and recommendation of the Ad Hoc Hearing Committee, the statement of Bar Counsel, and the entire record, it is
ORDERED that Bar Counsel's motion to revoke probation is granted and the probation imposed on Timothy Brown, Esquire, in this matter is hereby revoked. It is
FURTHER ORDERED that Timothy Brown, Esquire, is hereby suspended from the practice of law for the period of two years and that reinstatement is subject to both a finding of fitness as well as a showing of reasonable progress towards repayment of the amounts owed to the Clients' Security Fund. It is
FURTHER ORDERED that for purposes of reinstatement, this period will not commence to run, until such time as respondent files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g). It is
FURTHER ORDERED that the Court is grateful to the Hearing Committee for its invaluable assistance in this matter.